TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 29, 2015



                                      NO. 03-15-00274-CV


                                   E. T. and T. T., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
         BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
             AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order of termination signed by the trial court on April 13, 2015.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order. Therefore, the Court affirms the trial court’s order of

termination. Appellants shall pay all costs relating to this appeal, both in this Court and the court

below.